Title: General Orders, 10 June 1780
From: Washington, George
To: 



Head Quarters Short Hills [N.J.] saturday June 10th 1780
Parole Perseverance  Countersigns Peace PlentyWatchword Independence

Returns of the Canteens actually wanting in the several brigades to be made immediately by the brigade Quarter masters (signed by the commanding officers respectively) and presented to the Quarter master General in order to their being drawn.
The firing of two pieces of Cannon from the Centre of the second line will announce the advance of the enemy upon which the Troops are immediately to parade and remain under Arms for orders.
Two days provisions beforehand to be kept continually cooked.
In the present situation the officers will take the most effectual measures to keep the men near their respective quarters and will not themselves leave their Corps without being detached by order.
The practice of going into the vicinity of the Enemy which is too common without being sent there on Service is entirely contrary to discipline and may be attended with ill consequences.


Evening Orders.
As it is totally inconsistent with the safety of the Camp that transient persons should be passing through the Encampment after dark and impossible to discriminate between Friends and foes the Commander in Chief directs that all Persons passing after nine o clock without the Countersign be taken up and confined ’till morning when the Field officers of the day may release or confine them as they shall think proper.
Colonel Angell’s regiment to relieve Colonel Hazen’s this evening.
A Sub.’s Guard to be mounted this Evening at Head Quarters from the front Line.

